NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM J. NORDHOLM,                            No. 19-35357

                Plaintiff-Appellant,            D.C. No. 2:17-cv-00011-JCL

 v.
                                                MEMORANDUM*
TIM BARKELL; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                           for the District of Montana
                 Jeremiah C. Lynch, Magistrate Judge, Presiding**

                            Submitted August 5, 2020***

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      Former Montana state prisoner William J. Nordholm appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging due

process violations while he was a pretrial detainee and retaliation while he was a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
prisoner. We have jurisdiction under 28 U.S.C. § 1291. We review de novo cross-

motions for summary judgment. Hamby v. Hammond, 821 F.3d 1085, 1090 (9th

Cir. 2016). We affirm in part, reverse in part, and remand.

      The district court properly granted summary judgment for defendants on

Nordholm’s due process claim because Nordholm failed to raise a genuine dispute

of material fact as to whether defendants were required to provide him with a pre-

deprivation hearing prior to charging him with booking and bonding fees. See

Mathews v. Eldridge, 424 U.S. 319, 335 (1976) (balancing factors to determine

whether government has provided sufficient due process).

      The district court properly granted summary judgment on Nordholm’s

conspiracy claim because Nordholm failed to raise a genuine dispute of material

fact as to whether defendants conspired to deprive him of his constitutional rights.

See Crowe v. County of San Diego, 608 F.3d 406, 440 (9th Cir. 2010) (a

conspiracy claim requires the existence of an agreement or meeting of the minds to

violate constitutional rights).

      However, summary judgment was improper on Nordholm’s retaliation

claim. The record reflects that, following Nordholm’s attempt to have a complaint

served on defendant Barkell, defendants Barkell, Sather, Durkin, and Staley

refused to provide additional grievance forms to Nordholm and refused to process

certain grievances he had submitted. Taking this evidence in the light most


                                          2                                   19-35357
favorable to Nordholm, a genuine dispute of material fact exists as to whether

these defendants retaliated against Nordholm. See Brodheim v. Cry, 584 F.3d

1262, 1269-72 (9th Cir. 2009) (setting forth elements of retaliation claim and

concluding that a reasonable person “may have been chilled” by a written warning

about a prisoner’s grievances). We note that the district court expressly stated it

did not reach any issues concerning exhaustion. We reverse and remand for

further proceedings on this claim as to defendants Barkell, Sather, Durkin, and

Staley only.

      The district court did not abuse its discretion by denying Nordholm’s motion

for class certification because, as a pro se litigant, Nordholm has no authority to

represent anyone other than himself. See Hawkins v. Comparet-Cassani, 251 F.3d

1230, 1237 (9th Cir. 2001) (standard of review); C.E. Pope Equity Trust v. United

States, 818 F.2d 696, 697 (9th Cir. 1987) (a pro se litigant has no authority to

appear as an attorney for others).

      The parties shall bear their own costs on appeal.

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                          3                                    19-35357